DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Allowability Notice, including the reasons for allowance as stated below, is a result of the appeal conference held on 08/23/2021 between SPE Devon Kramer, Primary Examiner David Eastwood, and the undersigned Examiner David Brandt.  

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gordon Wright on 08/25/2021.
The application has been amended as follows: 
Claim 1 should read --A method for operating a tandem motor linear rod pumping apparatus that includes first and second linear mechanical actuator systems each having a motor, and further includes a pump rod for a sucker rod pump, the method comprising: constructing the first and second linear mechanical actuator systems to operate within a single housing; simultaneously operating each of the two motors in a manner that imparts reciprocating vertical motion to a vertically-movable member via the first and second linear mechanical actuator systems, each motor having a reversibly rotatable element that is operatively connected to the vertically-movable member, the positions of the two rotatable elements are synchronized to equalize a torque placed on the pump rod, thus establishing a fixed relationship between a rotational position of the rotatable elements and a vertical position of the vertically-movable member; wherein the simultaneous operation of the two motors imparts a reciprocating vertical motion to the pump rod of the sucker rod pump.--
Claim 6 should be deleted

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
As to Claim 1, the prior art of record teaches a method for operating a tandem motor linear rod pumping apparatus with each of the defined structural elements of Claim 1, but does not teach operating the pumping apparatus so “the positions of the two rotatable elements are synchronized to equalize a torque placed on the pump rod”.  Therefore, the prior art of record fails to disclose each of the limitations of Claim 1.  The closest art of record is Gregory (U.S. PGPub 2012/0230841), in view of Huang (CN102606088).  However, Gregory, as modified, only describes the structural elements of Claim 1, not how to operate the structural elements in a manner which would equalize a torque on the pump rod.  Although the Gregory, as modified, rotatable elements would be located on the same plane, this placement does not inherently lead to an equalization of torque on the pump rod.  For example, one of the motors can be running while the other motor is shut down for maintenance.  Since only one motor is operating, the torque on the pump rod would not necessarily be equalized by the rotatable elements.  It would not be obvious to one of ordinary skill in the art to modify Gregory, as modified, without significant structural modification and without the benefit of hindsight.  Therefore, this limitation, as claimed in Claim 1, is neither anticipated nor made obvious by the prior art of record in the Examiner’s opinion.
Claims 2-5 & 7 depend on Claim 1, so are also allowable.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BRANDT whose telephone number is (303)297-4776.  The examiner can normally be reached on Monday-Thursday 10-6, MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID N BRANDT/            Examiner, Art Unit 3746                                                                                                                                                                                            /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746